Case: 6:21-cr-00026-REW-HAI Doc #: 82 Filed: 07/20/21 Page: 1 of 2 - Page ID#: 173




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                       LONDON


 UNITED STATES OF AMERICA,                        )
                                                  )
       Plaintiff,                                 )          No. 6:21-CR-26-REW-HAI
                                                  )
 v.                                               )
                                                  )                    ORDER
 JOSEPH F. ORE, JR.,                              )
                                                  )
       Defendant.                                 )

                                        *** *** *** ***

       After conducting Rule 11 proceedings, see DE 79 (Minute Entry), Judge Ingram

recommended that the undersigned accept Defendant Joseph F. Ore’s guilty plea and adjudge him

guilty of Count One of the Indictment (DE 20). See DE 80 (Recommendation). Judge Ingram

expressly informed Ore of the right to object to the recommendation and to secure de novo review

from the undersigned. See id. at 2–3. The established, 3-day objection deadline has passed, and no

party has objected.

       The Court is not required to “review . . . a magistrate’s factual or legal conclusions, under

a de novo or any other standard, when neither party objects to those findings.” Thomas v. Arn, 106

S. Ct. 66, 472 (1985); see also United States v. Walters, 638 F.2d 947, 949–50 (6th Cir. 1981)

(holding that a failure to file objections to a magistrate’s judge’s recommendation waives the right

to appellate review); Fed. R. Crim. P. 59(b)(2)–(3) (limiting de novo review duty to “any

objection” filed); 28 U.S.C. § 636(b)(1) (limiting de novo review duty to “those portions” of the

recommendation “to which objection is made”).
Case: 6:21-cr-00026-REW-HAI Doc #: 82 Filed: 07/20/21 Page: 2 of 2 - Page ID#: 174




       The Court thus, with no objection from any party and on full review of the record,

ORDERS as follows:

       1. The Court ADOPTS DE 80, ACCEPTS Defendant’s guilty plea, and ADJUDGES

           Defendant guilty of Count One of the Indictment;

       2. The Court CANCELS the trial as to this Defendant; and

       3. The Court will issue a separate sentencing order.1

       This the 20th day of July, 2021.




1
  At the hearing, Judge Atkins remanded Defendant to custody. See DE 79. This was Defendant’s
status pre-hearing. See DE 58. The Court, thus, sees no need to further address detention, at this
time. His detained status will persist pending sentencing.
